Citation Nr: 1048164	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C. § 1151 for 
the residuals of surgery to the right shoulder for a rotator cuff 
tear with status post compression, and if so, whether the benefit 
may be granted.

2.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a lower back disability, and if so, 
whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from September 1973 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  In July 2010, a hearing on appeal was held in 
Washington, DC, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing. 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing has 
been produced and has been included in the claims folder for 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As a result of the Board's reopening of the appellant's two 
issues before the Board, these same issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating action, the RO denied the appellant's 
claim for entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a right shoulder disability; the appellant did not 
appeal that decision.  

2.  Evidence received since the March 2004 rating decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the appellant's 
right shoulder claim.

3.  In a November 2004 rating action, the RO denied service 
connection for a back disability.  

4.  Evidence received since the November 2004 rating decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's lower back disability claim.


CONCLUSIONS OF LAW

1.  The March 2004 RO's decision that denied entitlement to 
compensation pursuant to the provisions of 38 U.S.C. § 1151 for 
the residuals of surgery to the right shoulder for a rotator cuff 
tear with status post compression is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to compensation pursuant to the provisions of 
38 U.S.C. § 1151 for the residuals of surgery to the right 
shoulder for a rotator cuff tear with status post compression has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  The November 2004 RO's decision that denied entitlement to 
service connection for a lower back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a lower back disability 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board claiming that he now 
suffers from a lower back disability that is the result of an 
injury he suffered from while on active duty.  To support his 
claim for benefits, the appellant has provided testimony before 
the Board and he has also submitted medical records suggesting 
that he has been in receipt of care for some type of lower back 
condition.  Additionally, the appellant asks that his claim 
involving his right shoulder be reopened, and that compensation 
benefits pursuant to 38 U.S.C. § 1151 be assigned to him.  

In this decision, the Board reopens both of the appellant's 
claims now before it and remands both issues to the RO via the 
AMC for further development.  As such, no discussion of VA's duty 
to notify and assist is necessary.

I.  Right Shoulder

Because the appellant did not submit a Notice of Disagreement 
(NOD) to the March 2004 rating decision denying entitlement to 
compensation pursuant to the provisions of 38 U.S.C. § 1151 for 
the residuals of surgery to the right shoulder for a rotator cuff 
tear with status post compression, that determination became 
final based on the evidence then of record.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, a March 2004 rating decision denied the appellant's 
claim involving his right shoulder.  The basis for the denial 
was, in part, that the current medical records failed to show 
that you were suffering from an additional disability that could 
be attributed to the surgery that was performed on your shoulder 
at a VA Medical Center (VAMC).  The appellant was notified of 
that decision but he did not perfect a timely appeal; hence, it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection, it based its decision on 
the appellant's service medical records, the available post-
service VA medical treatment records, and the appellant's 
application for benefits.  Since then, the appellant has 
submitted written statements from himself, he has provided 
testimony before the undersigned Veterans Law Judge, and he has 
proffered VA medical treatment records.  Of note, the appellant 
has asserted that he has suffered from ruptured muscles in the 
right shoulder area leading into the arm.  To support his 
assertions, he has pointed to VA medical treatment records which 
show continued treatment for a right shoulder and arm condition.  

This evidence is new.  It was not of record prior to March 2004.  
This evidence is material because it does possibly substantiate a 
previously unestablished fact.  The evidence does suggest and 
insinuate that the appellant may now have a disability of the 
right shoulder that may be an additional disability that was the 
result of the surgery he endured at the VAMC.  This evidence is 
not cumulative and has not been previously seen and reviewed by 
the VA.  Hence, it is the conclusion of the Board that this 
evidence is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.  Thus, in 
accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), the 
Board concludes that the appellant has submitted evidence that is 
new and material, and the issue involving entitlement to 
compensation pursuant to the provisions of 38 U.S.C. § 1151 for 
the residuals of surgery to the right shoulder for a rotator cuff 
tear with status post compression is reopened.

II.  Lower Back Disability

With respect to the appellant's claim involving the lower back, 
the RO denied the appellant's claim for entitlement to service 
connection for a back disability in a rating action issued in 
November 2004.  Because the appellant did not submit a Notice of 
Disagreement (NOD) to this action, that determination became 
final based on the evidence then of record.  However, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, a November 2004 rating decision denied the appellant's 
claim that sought entitlement to service connection for a back 
disability.  The basis for the denial was, in part, that the 
current medical treatment records failed to show that the 
appellant was suffering from a disability, disorder, or disease 
of the back.  The appellant was notified of that decision but he 
did not perfect a timely appeal; hence, it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection, it based its decision on 
the appellant's service medical records, the available post-
service VA medical treatment records, and the appellant's 
application for benefits.  Since then, the appellant has 
submitted written statements from himself, VA medical treatment 
records, a statement from a chiropractor suggesting treatment for 
a lower back disability, and a statement from his accredited 
representative.  Of note, the statement from the appellant's 
chiropractor indicates that the appellant has received treatment 
for an ongoing lower back disability and his accredited 
representative has pointed out that the appellant had complaints 
involving his back (which was contrary to what the RO had stated 
when it denied the claim).  

This evidence is new.  It was not of record prior to November 
2004.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence does 
suggest and insinuate that the appellant may now have a 
disability of lower back that may possibly be related to his time 
in service.  This evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Thus, in accordance with Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. 
Shinseki, 2009 WL 3236281 (Vet. App.), the Board concludes that 
the appellant has submitted evidence that is new and material, 
and the issue involving service connection for a lower back 
disability is reopened.


ORDER

New and material evidence has been received to reopen the claim 
for entitlement to compensation pursuant to the provisions of 
38 U.S.C. § 1151 for the residuals of surgery to the right 
shoulder for a rotator cuff tear with status post compression; to 
this extent, this portion of the appeal is granted.

New and material evidence has been received to reopen the claim 
for entitlement to service connection for a lower back 
disability; to this extent, this portion of the appeal is 
granted.


REMAND

As a result of the Board's above action, that of reopening the 
appellant's two claims, VA has a duty to develop the appellant's 
claims prior to the issuance of a decision on the merits of the 
claim.  A review of the claims folder indicates that the RO has 
not obtained a definitive diagnosis as to whether the claimed and 
purported back disorder began in service or was the result of an 
inservice injury.  Hence, the claim will be remanded for the 
purpose of obtaining examination of the appellant for the purpose 
of obtaining etiological opinion with the examiner having the 
benefit of being able to review all of the appellant's medical 
records in connection with the examination.

With respect to the claim involving 38 U.S.C. § 1151, the 
appellant has averred that the VA medical system failed with 
respect to the surgery that was performed on his right shoulder.  
He has asserted that the surgery was performed in a haphazard 
manner with the surgeon being more interested in completing any 
type of surgery within the one hour allocated time he requested 
for a surgery suite.  Moreover, he maintains that as a result of 
that surgery, not only does he continue to suffer from pain in 
the shoulder region but his range of motion has decreased and the 
muscles in the right shoulder and arm have ruptured.  He has 
indicated that VA medical personnel should have ensured that he 
received the proper treatment and care needed, and that since it 
did not do so, he now suffers from additional disabilities 
related to the surgery.

For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant must 
show additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the hospital care, 
medical or surgical treatment, or examination.  In the 
alternative, the claimant must show that he/she suffers from 
additional disability or death which was caused by VA hospital 
care, medical or surgical treatment or examination; and that the 
proximate cause of the additional disability was an event which 
was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) 
and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-
97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).

In determining whether additional disability exists, the physical 
condition immediately prior to the disease or injury upon which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b) (2010).

It is also necessary to show that additional disability actually 
resulted from such disease, or that an injury or an aggravation 
of an existing disease or injury was suffered as a result of 
hospitalization or medical treatment and is not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a result 
of training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(1), (2) (2010).  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) 
(2010).

After reviewing the statements made by the appellant, it is the 
opinion of the Board that the information does not provide the 
Board with the evidence needed in order to determine whether the 
appellant should be awarded compensation benefits in accordance 
with 38 U.S.C.A. § 1151.  In other words, the medical documents 
do not specifically find whether the service member's stent 
surgery was appropriate, and that the aftercare provided was 
careless, negligent, lacking of proper skill, erroneous, or in 
some manner faulty, or that the possible failure of the shoulder 
(as suggested by the appellant) was "not reasonably 
foreseeable".  See 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. 
§ 3.358 (2010). 

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the appellant 
and ask that he furnish signed 
authorizations for release to the VA of all 
medical health care providers who have 
treated the appellant for any type of right 
shoulder surgery residuals along with a 
lower back.  Copies of the medical records 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for these private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2010).

2.  The appellant should be afforded an 
appropriate VA examination or examinations 
to determine the nature, extent, onset and 
etiology of any lower back disability found 
to be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed and all findings should be 
reported in detail.

The examiner(s) should opine as to whether 
the appellant now suffers from the 
residuals of a lower back injury or just a 
back disability, and if so, whether it is 
at least as likely as not that any found 
disability of the lower back is due to his 
military service or any incident therein.  
In accomplishing these taskings, the 
appropriate examiner must discuss the 
appellant's report of continuity of 
symptoms since service.  

Again, the claims folder and this Remand 
must be made available to the examiner(s) 
for review prior to the examination.  The 
results proffered by the examiner(s) must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on by 
the examiner(s) in their reports.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The RO/AMC should arrange for the 
appellant to be examined by a board of 
orthopedists who have not previously 
treated the appellant in order to determine 
the nature and extent of the appellant's 
current right shoulder disability.  The 
examiners should be asked to comment on the 
following:

A.  They should provide comments as to 
whether the post-surgery range of motion 
reduction and possible muscle ruptures in 
the arm were conditions or manifestations  
that would be reasonably foreseeable as a 
result of the appellant undergoing surgery 
on his right shoulder.  

B.  They should comment on whether it was 
negligent, or at least possibly negligent, 
for a surgical procedure which may resulted 
in the further reduction of range of motion 
of the shoulder and increased pain.  
Comments should also be provided as to 
whether the amount of time that was 
scheduled for the performance of the 
surgery was sufficient.  

C.  They should discuss in full whether any 
of the actions accomplished by VA 
personnel, either during the surgical 
procedure or afterwards, was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners should comment on whether 
the appellant's post-surgery experiences 
and the purported failure of the surgery 
were the "necessary consequences" certain 
to result from, or were intended to result 
from the medical and surgical treatment 
administered by the VA hospital personnel.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the appellant.

The claims folder and this Remand must be 
made available to the examiners for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on by 
the examiners in their reports.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal. If the 
benefits sought on appeal remain denied, 
the appellant, along with his accredited 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


